DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serafin et al. US 2008/0185326.

Claim 1, Serafin teaches a filter apparatus comprising: a filter unit (228) configured to filter a fluid, the fluid can enter the filter unit in a first tangent line direction  and a conveying unit extracting a fluid from a periphery of the filter unit to output a conveyed fluid, the conveyed fluid can then enter the filter unit in a second tangent line direction of the filter unit, the conveying unit comprises an extracting device (30) configured to extract the fluid to be conveyed from the filter unit to output the conveyed fluid, and a control element (paragraph 46) electrically connected to the extracting device, wherein the control element is configured to control a flow rate of the conveyed fluid outputted by the extracting device and a casing (210), the filter unit being disposed in the casing, and the casing comprising at least one input portion (214a) and at least one return portion (214d) which is different from the at least one input portion, the at least one input portion is configured for the fluid to be filtered to enter the casing and the at least one return portion is configured for the conveyed fluid to enter the casing as the fluid entering the casing is a mixture of both the fluid to be filtered and the conveyed fluid (fig. 1-12). The recitation of the liquid entering the filter unit in a tangent line direction is a process limitation and does not provide any positively recited structure.
	Claim 2 recites the tangent line direction includes a direction deflected from a tangential direction corresponding to the first tangent line direction. A tangent line direction is not a positively recited structure and how the fluid enters the filter unit is not a structural limitation but a process limitation. The fluid in the apparatus of Serafin is capable of entering the filter unit in the recited direction and is therefore deemed to meet the limitations of the claim.

	Claim 7, Serafin further teaches the conveying unit further comprises a pressure detector (28) electrically connected to the control element, the pressure detector configured to detect a pressure of the fluid to be conveyed and the control element is configured to control the flow rate of the conveyed fluid based on the pressure of the fluid to be conveyed (paragraph 46).
	Claim 9 recites only process limitations and does not provide any further structural limitations to the apparatus.
	Claims 11-13, Serafin further teaches the casing further comprises a casing portion, and the filter unit is disposed in the casing portion (fig. 10-12); the at least one input is disposed on the casing portion, and the at least one portion of the at least one input portion, which is adjacent to the filter unit or the casing portion, extends along the first tangent line direction (fig. 10-12); and the at least one return portion is disposed on the casing portion, and at least one portion of the at least one return portion, which is adjacent to the filter unit or the casing portion, extends in the second tangent line direction (fig. 10-12).

Response to Arguments
Applicant's arguments filed 9/12/21 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778